Citation Nr: 1733324	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-25 133A	)	DATE	
	)
	)

On Appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida
		
THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is denied. 


FINDING OF FACT

Bilateral hearing loss is not etiologically related to an in-service injury, event, or disease.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service; an organic disease of the nervous system is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


					INTRODUCTION

The Veteran served on active duty from November 29, 1965, to November 12, 1967.  

This appeal comes before the Board of Veterans'Appeals (Board) from a
November 2011 rating decision of the Regional Office (RO) in St. Petersburg, Florida.

In December 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The issue of entitlement to a rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





      REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for bilateral hearing loss.

The Veteran is seeking service connection for bilateral hearing loss on the basis that it is related to noise exposure during service. 

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic," such as sensorineural hearing loss (as an organic disease of the nervous system), there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Organic disease of the nervous system is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316 ; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. 155.

The question for the Board is whether the Veteran's current diagnosis of bilateral hearing loss was caused or aggravated by service.

A review of the Veteran's service records reveal no complaint of or treatment for hearing loss during service and that the Veteran was provided three hearing evaluations.  An entrance examination, an interval examination, and a discharge examination.  Hearing thresholds for all three examinations were well within normal limits with no significant shifts, as demonstrated below.


Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385

The Board notes that Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association. Since November 1, 1967, audiometric results standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  When 
converted, the Veteran's results are as follows:

The following was recorded at entrance in October 1964 and have been converted:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
N/A
0  (5) 
LEFT
-10 (5)
-10 (0)
-10 (0)
N/A
-10  (-5) 

The following was recorded at an interval examination in November 1965 and have been converted:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
10 (20)
N/A
5 (10) 
LEFT
10 (25)
0 (10)
5 (15)
N/A
0 (5)

Whisper Voice (WV) tests indicated scores of 15/15 of the right ear, and 15/15 of the left ear.


The following was recorded at discharge in November 1967 and has been converted:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
N/A
0 (5)
LEFT
5 (20)
5 (15)
0 (10)
N/A
0 (5)

Post-service medical records reveal a VA hearing evaluation in May 2006.   Pure tone thresholds in May 2006 were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
N/A
40
LEFT
20
20
35
N/A
30

A VA examination was then afforded to the Veteran in September 2011.  Pure tone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
40
50
50
LEFT
35
25
35
40
45

A Speech Discrimination Score (Maryland CNC word list) was also assigned at 88 percent for the right ear, and 94 percent for the left ear.

The VA examiner opined that it is less likely than not that the Veteran's hearing loss is due to military noise exposure.  The VA examiner provided the following rationale: "military records did not reveal any significant threshold shifts and the exit exam revealed thresholds of 5 decibels or less."  In addition, the examiner noted that the Veteran's current hearing loss "is more likely related to [his] nine year post-service employment  as a machinist"

At the Veteran's 2011 hearing, the Veteran was granted an extended period of time to submit a medical opinion linking his hearing loss to service.  A private  hearing examination conducted in December 2016 was provided.  The examiner summarized that the "[t]est results indicate sensorineural hearing loss.  Patient would benefit from amplification.  This hearing loss often results in difficulty with conversational speech; increased difficult in noise and distance."  No opinion was offered regarding the etiology of the disability.

The Board finds that the September 2011 VA opinion is adequate, as it is accompanied by a rationale that is grounded in, and is consistent with, the evidence, to include the service treatment records, concurrent clinical findings, and statements made by the Veteran to the examiner.  Further, the Board finds that the Veteran's hearing was within normal limits based on audiometric results upon leaving service.  While the lack of a hearing "disability" at service separation does not preclude the establishment of service connection for hearing loss, see Hensley, 5 Vet. App. 155, the fact that a medical examiner bases an opinion upon the audiometric results in service and at service separation does not render the opinion inadequate.  The decision in Hensley simply permits a claimant to substantiate a claim by submitting evidence that a current disability is causally related to service.  Here, there is no medical opinion that purports to relate current hearing loss to service.  The only evidence of such a relationship comes from the Veteran's recent assertions that he experienced hearing loss since service.

It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.' See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which a relationship is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n.4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

Although the Veteran is competent to relate his symptoms of hearing loss as he perceives it, the Veteran is not competent to state whether or when his hearing acuity decreased, as these determinations require specific audiometric testing that must be conducted by a state-licensed audiologist under VA law.  See 38 C.F.R. § 4.85.  Therefore, his statements that his hearing loss is related to service are not competent evidence. 

The Board acknowledges that the Veteran has engaged in combat with the enemy.  The Board notes that the combat rule (38 C.F.R. § 3.304(d)) does not assist the Veteran in establishing a relationship between a current disability and an injury or disease (such as noise exposure) in service, it only aids in determining what occurred in service.  It is uncontested that the Veteran experienced noise exposure in service.  However, the Veteran clearly did not have a hearing loss disability at service separation, as demonstrated by the normal audiometric readings.  The combat rule does not confer upon the Veteran the competence to determine that he had reduced hearing acuity at service separation, or that he had an organic disease of the nervous system to a degree of 10 percent or more within one year of service separation, or to relate current hearing loss to noise exposure in service.  The competent evidence on these questions is against the Veteran's claim.  Therefore, the combat rule does not establish any element needed to prove entitlement to service connection for hearing loss.

In light of the facts found, i.e., no relationship between current hearing loss and exposure to noise in service, and no manifestation of an organic disease of the nervous system within the presumptive period, the Board concludes that service connection for bilateral hearing loss is unwarranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


REMAND

In a November 2011 rating decision, VA granted service connection for PTSD and assigned an initial disability rating of 30 percent under Diagnostic Code 9411. In a December 2011 notice of disagreement (NOD), the Veteran explained that he disagrees with the rating assigned, and that his symptoms more closely match the 50 percent criteria.

The question before the Board is whether the Veteran's current symptomology meet the criteria for a rating in excess of 30 percent. 

The Board finds that the Veteran's limited mental health record prevents VA from obtaining an accurate understanding as to the current severity of his PTSD symptoms.  In addition, evidence was recently submitted indicating that he currently attends therapy one time per week at the Vet Center.  These records are not part of the Veteran's claims file.  Accordingly, entitlement to a disability rating in excess of 30 percent for PTSD is REMANDED for the following action:

1.  Obtain the VA mental health records not currently of record.  Request that the Veteran identify any other outstanding VA or private mental health records.  Take appropriate efforts to obtain any records identified, including the Vet Center.

2.  Schedule an appropriate VA examination to determine the severity of his PTSD.  The relevant documents in the claims file should be made available to the VA examiner. The examiner is asked to review the record and provide a comprehensive and detailed assessment of the current symptomology of the Veteran's PTSD.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion of the current state of the Veteran's PTSD without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Readjudicate the claim of entitlement to a disability rating in excess of 30 percent for PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans'Appeals

ATTORNEY FOR THE BOARD	P.  Meehan, Associate Counsel

Copy mailed to:  Florida Department of Veterans Affairs


Department of Veterans Affairs


